United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sylvia R. Johnson, for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0152
Issued: February 16, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 12, 2020 appellant, through his representative, filed a timely appeal from an
August 13, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case. 3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 13, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective April 16, 2020; (2) whether appellant has
met his burden of proof to establish continuing disability or residuals on or after April 16, 2020,
causally related to the accepted June 3, 1994 employment injury.
FACTUAL HISTORY
This case has previously been before the Board on different issues. 4 The facts and
circumstances as set forth in the Board’s prior decisions are incorporated herein by reference. The
relevant facts are as follows.
On June 14, 1994 appellant, then a 35-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on June 3, 1994 he injured his right shoulder while in the performance
of duty. OWCP accepted the claim for rotator cuff syndrome, allied disorders, and rotator cuff
tears of the right shoulder. It assigned that claim OWCP File No. xxxxxx077. On September 14,
1995 appellant underwent authorized repair of a torn right rotator cuff tear. He returned to
modified-duty work on October 27, 1995 and was injured at work the next day, October 28, 1995.5
On November 21, 1999 appellant returned to modified-duty work with permanent restrictions. He
stopped work on August 13, 2007 and underwent an OWCP-authorized repair of a torn right
rotator cuff tear on January 18, 2008. Appellant did not return to work. OWCP paid him wageloss compensation on the periodic rolls as of March 16, 2008.
On September 18, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and the medical record, to Dr. John H. Welborn, Jr., a Board-certified orthopedic surgeon,
for a second opinion examination to determine the status of appellant’s residuals and disability due
to his accepted June 3, 1994 employment injury.
OWCP received an October 1, 2019 visit note from Dr. Maria V. Bulatov, a Boardcertified physiatrist. Dr. Bulatov noted that appellant sustained a work-related right shoulder
injury on June 3, 1994. She performed a physical examination of the right and left shoulders,
reviewed the magnetic resonance imaging (MRI) scan results, and provided impression s of right
rotator cuff arthropathy and right biceps tendinitis. Dr. Bulatov advised that appellant was unable
to return to his regular work duties due to his persistent right shoulder pain. She addressed her
treatment plan.
In an October 21, 2019 medical report, Dr. Welborn noted appellant’s history of injury in
1994 and 1995 and his review of the SOAF and medical evidence of record. He also noted that
appellant had complaints of right shoulder pain and physical limitations. On physical examination
of the right shoulder, Dr. Welborn found tenderness to touch. He reported no swelling or erythema,
4

Docket No. 09-28 (issued September 16, 2009), petition for recon. denied, Docket No. 09-28 (issued June 10,
2010); Docket No. 11-1746 (issued August 16, 2012).
5

Appellant subsequently filed a Form CA-1 for a right shoulder injury, which OWCP accepted for right shoulder
strain. OWCP assigned that claim OWCP File No. xxxxxx102. OWCP administratively combined OWCP File Nos.
xxxxxx077 and xxxxxx102, with the latter serving as the master file.

2

a negative impingement test, two scars in the anterior lateral shoulder, and very large muscles in
the shoulder and arm with no atrophy. Dr. Welborn recorded range of motion measurements of
170 degrees each of flexion and abduction, 80 degrees of external rotation, and 70 degrees of
internal rotation. He noted as part of his assessment that rotator cuff tear had been added as an
update to the problem list for the current evaluation. Dr. Welborn advised that appellant no longer
continued to suffer from objective residuals of his accepted right cuff syndrome, but he had
subjective pain that did not correlate with his objective ﬁndings. He further advised that appellant
could return to full-duty work with no right shoulder restrictions. Dr. Welborn noted that appellant
claimed that he was unable to perform full-duty work due to back, hip, neck, and knee pain and
that he was restricted due to his pain. He determined that appellant could lift up to 20 pounds, and
sit at a desk and lift up to 10 pounds and answer telephones without taking breaks. Dr. Welborn
concluded that appellant did not require any further right shoulder medical treatment. In an
accompanying work capacity evaluation (Form OWCP-5c) of even date, he indicated that
appellant was unable to perform his usual work due to non -industrial back and neck pain, but he
could work eight hours per day with restrictions in a sedentary light position.
By notice dated November 19, 2019, OWCP advised appellant that it proposed to terminate
his wage-loss compensation and medical benefits based on Dr. Welborn’s opinion that the June 3,
1994 accepted conditions had ceased without residuals or disability. It afforded him 30 days to
submit additional evidence or argument challenging the proposed termination.
OWCP subsequently received an additional visit note dated December 4, 2019, wherein
Dr. Bulatov reiterated her prior impressions of right rotator cuff arthropathy and right biceps
tendinitis. Additionally, she assessed depression, not otherwise specified. Dr. Bulatov noted that
appellant continued to experience chronic right shoulder pain that was aggravated by cold weather
and by simple activities of daily living (ADLs) that required reaching up, reaching back, and
lifting. She also showed evidence of depression with decreased mood, social withdrawal, and a
low energy level. Appellant denied having any specific suicidal plans. Dr. Bulatov indicated that
he was previously evaluated by a psychologist/psychiatrist at a Department of Veterans Affairs
(VA) hospital, but was no longer receiving treatment. She addressed her treatment plan for
appellant’s right and left shoulder conditions. Dr. Bulatov also recommended a psychiatric
evaluation of his depression, which she advised was related to his chronic pain and limited
functional status.
In a January 28, 2020 visit note, Dr. Richard A. Nolan, a Board-certified orthopedic
surgeon, performed an examination and provided impressions of right rotator cuff arthropathy,
right biceps tendinitis, and depression. He provided restrictions related to appellant’s right
shoulder. Dr. Noland advised that his chronic pain and loss of function resulted in anxiety and
depression secondary to his inability to maintain an adequate level of activity that would allow
him to return to his work activities. He provided his treatment plan for appellant’s right and left
shoulder and emotional conditions.
OWCP, by decision dated April 16, 2020, terminated appellant’s wage-loss compensation
and medical benefits, effective that date. It found that the weight of the medical evidence was
represented by the report of Dr. Welborn.
On April 21, 2020 appellant, through his representative, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
3

OWCP subsequently received additional reports by Dr. Nolan. In a May 13, 2020 visit
note, Dr. Nolan reiterated his prior assessments of right rotator cuff arthropathy, right biceps
tendinitis, and depression, and appellant’s work restrictions.
In a June 9, 2020 Form OWCP-5c, Dr. Nolan indicated that appellant was totally disabled
from work and listed his permanent restrictions. He advised that his chronic pain syndrome,
anxiety, and depression should be considered in identifying a position for him.
In a June 2, 2020 letter, Dr. Richard Karp, an infectious disease specialist, noted that
appellant was being treated at the Oakland VA medical clinic for multiple medical problems
including, a right rotator cuff tear status post repair. He also noted that his ADLs were significantly
impaired by his ongoing pain, impaired right shoulder function, and stress from his chronic pain
and inability to perform normal activities such as, household maintenance, complicated by the
COVID-19 pandemic. Dr. Karp opined that the termination of appellant’s benefits may have been
premature.
In visit notes dated May 28 and July 24, 2019, Dr. Bulatov reiterated her prior right
shoulder and right biceps diagnoses, and opinion that appellant had right shoulder pain and was
totally disabled from work.
In a July 8 and 11, 2020 letters, appellant’s representative contended that reports from
Dr. Bulatov were not considered by OWCP or Dr. Welborn. She also contended appellant’s prior
conditions and resulting restrictions addressed in Dr. Karp’s reports should be considered by
OWCP.
Appellant’s representative submitted a January 23, 2019 visit note from Dr. Nolan who
advised that appellant remained temporarily totally disabled from work through March 15, 2019.
By decision dated August 13, 2020, an OWCP hearing representative affirmed the
April 16, 2020 decision.
LEGAL PRECEDENT - ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.6 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment. 7 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.8
6

See D.B., Docket No. 19-0663 (issued August 27, 2020); D.G., Docket No. 19-1259 (issued January 29, 2020);
R.P., Docket No. 17-1133 (issued January 18, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
7

See D.G., id.; R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989);
Vivien L. Minor, 37 ECAB 541 (1986).
8

K.W., Docket No. 19-1224 (issued November 15, 2019); see M.C., Docket No. 18-1374 (issued April 23, 2019);
Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.9 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment. 10
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective April 16, 2020, as he no longer had disability or
residuals causally related to the accepted June 3, 1994 employment injury.
OWCP referred appellant to Dr. Welborn for a second opinion evaluation to determine the
status of appellant’s accepted right shoulder conditions and his work capacity.
In an October 21, 2019 report, Dr. Welborn opined that appellant had no residuals or
disability related to his accepted right shoulder conditions, and no further medical treatment was
needed. He noted his review of the SOAF and medical records, and examined appellant. On
physical examination, Dr. Welborn reported essentially normal findings with the exception of
tenderness to touch of the right shoulder. He opined that appellant had no objective residuals of
the accepted conditions and that appellant’s subjective pain did not correlate with objective
ﬁndings. Dr. Welborn further opined that appellant could return to full-duty work with no right
shoulder restrictions and no further medical treatment was necessary. In a Form OWCP-5c, he
indicated that appellant’s disability from his usual job and his work restrictions were not related to
the June 3, 1994 employment injury, but related to his nonindustrial back and neck pain.
Dr. Welborn based his opinion on a proper factual and medical history. He provided
physical examination findings and a well-rationalized opinion based on the medical evidence
regarding the accepted conditions causally related to appellant’s June 3, 1994 employment injury.
Accordingly, the Board finds that OWCP properly relied on Dr. Welborn’s second opinion report
in terminating appellant’s wage-loss compensation and medical benefits. 11
Appellant submitted a series of reports from Dr. Bulatov and Dr. Nolan which provided
findings regarding appellant’s right shoulder, diagnosed right rotator cuff arthropathy, right biceps
tendinitis, and depression, and opined that appellant was totally disabled from work, he had work
restrictions, and continued medical treatment was needed. The Board notes that OWCP did not
accept diagnoses of right rotator cuff arthropathy, right biceps tendinitis, and depression. Neither
Dr. Bulatov nor Dr. Nolan explained how these conditions were disabling and causally related to
the accepted employment injury. 12 Accordingly, these reports are insufficient to overcome the
9

A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58
ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); Furman G. Peake, 41 ECAB 361, 364 (1990).
10

K.W., supra note 8; see A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727
(2002); Furman G. Peake, id.
11

R.P., Docket No. 20-0891 (issued September 20, 2021); K.W., Docket No. 19-1224 (issued November 15, 2019);
N.G., Docket No. 18-1340 (issued March 6, 2019); A.F., Docket No. 16-0393 (issued June 24, 2016).
12

R.P., id.

5

weight of the medical evidence accorded to Dr. Welborn, or to create a conflict in medical opinion
as to whether appellant’s accepted conditions had resolved. 13
As the weight of the medical evidence establishes that appellant had no further
employment-related residuals or disability due to the accepted medical conditions, the Board finds
that OWCP properly terminated his wage-loss compensation and medical benefits, effective
April 16, 2020.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminated compensation benefits, the burden shifts to appellant to
establish continuing disability on or after that date causally related to the accepted injury. 14 To
establish causal relationship between the accepted conditions as well as any attendant disability
claimed and the employment injury, an employee must submit rationalized medical evidence based
on a complete medical and factual background supporting such causal relationship. 15
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish continuing
disability or residuals on or after April 16, 2020 causally related to the accepted June 3, 1994
employment injury.
Following the termination of appellant’s compensation benefits, on April 16, 2020, OWCP
received additional reports from Drs. Nolan and Bulatov related to appellant’s medical treatment
following April 16, 2020. In a May 13, 2020 note, Dr. Nolan reiterated his prior assessments of
right rotator cuff arthropathy, right biceps tendinitis, and depression. In a June 9, 2020 Form
OWCP-5c, he indicated that appellant was totally disabled from work and listed his permanent
restrictions. Dr. Nolan advised that appellant’s chronic pain syndrome, anxiety, and depression
should be considered in evaluating appellant’s ability to return to work. In notes dated May 28
and July 24, 2019, Dr. Bulatov noted appellant’s complaints of right shoulder pain, reiterated her
prior right shoulder and right biceps diagnoses, and opinion that appellant was totally disabled
from work. These reports reiterated the physicians’ prior conclusions regarding appellant’s right
shoulder condition, without further medical rationale. The Board has held that a mere conclusion
without the necessary rationale as to whether a medical condition or disability is due to an accepted
employment condition is insufficient to meet a claimant’s burden of proof. 16 Dr. Nolan’s and
Dr. Bulatov’s reports submitted following the termination of appellant’s compensation benefits,
regarding appellant’s right shoulder conditions after April 16, 2020, are therefore of diminished

13

Id.

14

See J.N., Docket No. 20-1030 (issued November 20, 2020); L.C., Docket No. 18-1759 (issued June 26, 2019).

15

Id.

16

A.T., Docket No. 19-0410 (issued August 13, 2019); E.L., Docket No. 17-1632 (issued January 3, 2018).

6

probative value and insufficient to meet appellant’s burden of proof to establish continuing
residuals or disability. 17
OWCP also received a June 2, 2020 letter from Dr. Karp. In this letter, Dr. Karp
maintained that the termination of appellant’s wage-loss compensation and medical benefits may
have been premature as he had impaired right shoulder function, stress due to his chronic pain , and
physical limitations following his authorized right rotator cuff tear status post repair and
complicated by the COVID-19 pandemic. However, he did not provide medical rationale, based
upon objective medical findings, sufficient to explain why appellant had any continuing residuals
or disability causally related to the June 3, 1994 employment injury. 18 The Board has held that a
medical report is of limited probative value regarding disability if it does not contain medical
rationale explaining how such disability was related to an accepted employment injury. 19 This
letter is, therefore, of limited probative value and is insufficient to meet appellant’s burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective April 16, 2020. The Board also finds that appellant
has not met his burden of proof to establish continuing disability or residuals on or after April 16,
2020 causally related to the accepted June 3, 1994 employment injury.

17

Y.J., Docket No. 20-1123 (issued September 27, 2021); E.J., Docket No. 20-0013 (issued November 19, 2020).

18

See Y.J., id.; P.L., Docket No. 19-0268 (issued July 9, 2019).

19

V.D., Docket No. 19-0979 (issued February 5, 2020); D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D.,
Docket No. 16-1896 (issued February 10, 2017); C.M., Docket No. 14-0088 (issued April 18, 2014).

7

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

